DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 22 January 2021.

Response to Amendment
Claim 14 has been canceled. Claims 1, 8, 11-12, 15, 26, and 33-34 have been amended. Claims 1-13, 15-16, and 25-34 are pending. 
In response to the amendments to the claims, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 22 July 2020) have been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks (p. 13/16, lines 2-8), filed 22 January 2021, with respect to the rejections of claims 1, 33, and 34 under 35 USC 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. See the reasons for allowance below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael E. Hussey on 24 February 2021.
The application has been amended as follows: 
Claim 1
Line 3: “pyrolysing a feedstock substantially in the absence of oxygen in a pyrolysis”
Line 5: “Celsius to 700 degrees Celsius, wherein a residence time of a material to be”
Line 10: “catalyst, wherein said catalyst comprises the pyrolysed solids, which are directly”
Line 15: “50 degrees Celsius higher than the temperature of the pyrolyzing, and wherein, upon”
Claim 2
“The method of claim 1, wherein the feedstock includes a biogenic material.”
Claim 6
Line 2: “selected in such a way that, during the pyrolysing, acids are formed, and wherein the feedstock comprises”
Claim 8
Lines 1-3: “The method of claim 1, wherein, in the post-conditioning, the catalyst comprises a pyrolysed solidhaving a highest level of catalytic activity after being fed to the pyrolysis zone, 
Claim 12
Line 2: “residence time of the material to be pyrolysed is in a range of one minute to one”
Claim 13
“The method of claim 12, wherein the residence time during the post-conditioning is in a range of 1 second to 60 seconds; and the temperature in the post-conditioning is no less than 600 degrees Celsius.”
Claim 33
Line 3: “pyrolysing a feedstock substantially in the absence of oxygen in a pyrolysis”
Line 5: “Celsius to 700 degrees Celsius, wherein a residence time of a material to be”
s, which are directly obtained”
Claim 34
Line 3: “pyrolysing a feedstock substantially in the absence of oxygen in a pyrolysis”
Line 5: “Celsius to 600 degrees Celsius, wherein a residence time of a material to be”
Line 10: “catalyst, wherein said catalyst comprises the pyrolysed solids, which are directly”
Line 14: “from 0.1 seconds to 120 seconds, and wherein, upon condensation, the pyrolysis oil is”

Reasons for Allowance
Claims 1-13, 15-16, and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-13, 15-16, and 25-34. The concept of a method for producing a pyrolysis oil comprising pyrolysing a feedstock substantially in absence of oxygen in a pyrolysis zone, in which the feedstock is heated to a temperature that is in a range of 250 degrees Celsius to 700 degrees Celsius (claims 1 and 33), or 300 degrees Celsius to 600 degrees Celsius (claim 34), wherein a residence time of material to be pyrolysed in the pyrolysis zone is in a range of one second to one hour, and pyrolysed solids and pyrolysis vapors are formed; post-conditioning at least the pyrolysis vapors in a post-conditioning zone, in which the pyrolysis vapors are brought into contact with a catalyst bed containing a catalyst, wherein said catalyst comprises the pyrolysed solid, which is directly obtained by pyrolysing the feedstock, wherein a residence time of the pyrolysis vapors in the post-conditioning zone is in a range from 10-3 seconds to 180 seconds (claims 1 and 33), or from 0.1 seconds to 120 seconds (claim 34), and wherein the post-conditioning is carried out at a temperature in a range of 450 degrees Celsius to 800 degrees Celsius, wherein the temperature of the post-conditioning is at least 50 degrees Celsius higher than the temperature of the pyrolyzing (claim 1), and wherein, upon condensation, the pyrolysis oil is formed; and separating the pyrolysis oil from other pyrolysis products that are formed in a separation unit is considered to define patentable subject matter over the prior art.
The invention provides a method for producing bio-oils that provides improved yields of bio-oils while limiting the production of polycyclic aromatic hydrocarbons (p. 13, lines 15-25).
The closest prior art is regarded to be Chen at al. (CN104087340A), which discloses a method for waste pyrolysis with adjustable oil (Abstract) comprising pyrolyzing waste in a main reactor 5 to heat the waste to 450 °C to 650 °C (Fig. 1; [0009]) for 40 minutes ([0034]) to form residual coke 6 and volatiles 8 ([0009]); contacting the volatiles in a conditioner 7 at a temperature that is in a range of 700 °C to 900 °C, wherein residual coke 6 produced after the reaction is discharged into the conditioner 7 ([0009]) so that inorganic salts in the residual coke will act as catalysts toward the volatiles 8 ([0022]); and cooling and condensing the volatiles to form a liquid oil ([0022]). However, Chen discloses much longer residence times within the conditioner, with the shortest working example being from 10-15 minutes (p. 7/10, waste plastic example). It is noted that the residence times discussed in Chen are most straightforwardly interpreted as pertaining to vapors rather than solids (e.g. “the volatiles 9 after conditioning for 10-15min” in the waste plastic example, with “9” in the figures indicating that the volatiles 9 are vapors). Prior art Dabai et al. (2014, Tar formation and destruction in a fixed bed reactor simulating downdraft gasification: effect of reaction conditions on tar cracking products. Energy & fuels, 28(3), 1970-1982) discloses a method for producing a condensable product by pyrolysis (i.e. a pyrolysis oil) (Abstract) wherein a biomass feedstock is pyrolyzed in a first stage reactor to evolve tar and generate char (p. 1971, para. 2.2; p. 1973, col. 1, para. 1), with tar vapor (p. 1971, para. 2.2: “evolved”; p. 1973, col. 1, para. “An increase”) passed into a second stage to undergo cracking (i.e. post-conditioning) reactions (p. 1971, para. 2.2), wherein the second stage was completely filled with char (p. 1974, para. 3.3), with residence times of less than 0.5 s in the second stage (p. 1974, col. 2, “As the gas”). However, it would not have been obvious to the skilled practitioner to modify the method of Chen Chen is the reduction of tar to increase the calorific value of the product oil (p. 8/10, “The straw”) and to eliminate the tar, which is chemically complex and difficult to use (e.g. p. 9/10, “Using pyrolysis”). Chen teaches that the disclosed method is effective for reducing tar to the desired extent (e.g. p. 8/10, “The optimized”: “solves the problem”; p. 9/10, “By adopting”: “tar is less than 0.3%”), so the skilled practitioner would not have been motivated to shorten vapor residence times during a conditioning step to a small fraction of the time taught by Chen. (2) Dabai provides residence times used in a lab-scale system (p. 1972, col. 1, “The biomasses”), which would be of limited value in informing an industrial-scale method as suggested by Chen, particularly since within such a system, tar is mostly eliminated using a residence time of less than 0.5 s (p. 1974, col. 2, “As the gas”), so that the iterations of the experiments by Dabai did not indicate a clear trend that correlates residence time with tar elimination (Table 3; p. 1974, col. 2, “As the gas”) that would have led the practitioner of the method of Chen to optimize residence times to much shorter values. 
It is noted that other prior arts teach “pyrolysis vapors [that] are brought into contact with a catalyst bed containing a catalyst, wherein said catalyst comprises the pyrolysed solid, which is directly obtained by pyrolysing the feedstock.” Among these are Junichiro et al. (JP2010126595A), Kiener (US 4,028,068), and Paquet et al. (US 2013/0153826 A1). However, these prior arts are directed toward gasification methods for the production of syngas, not bio-oils, so they do not provide teachings related to conditioning residence times appropriate for the production of bio-oils. See, for example, Dabai at p. 1974, col. 2, “At a given”: “If all the H in the feed had been converted into fuel gas as H2”).
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MILLER/Primary Examiner, Art Unit 1772